IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,025-02


EX PARTE PEDRO ROLLERO-SUARES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F06-88955-RW
IN THE 363rd DISTRICT COURT FROM DALLAS COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
aggravated sexual assault of a child and sentenced to imprisonment for life. 
	On January 12, 2011, the trial court entered an order requesting that this Court remand the
instant application so that it may  resolve the issue raised in this case. It appears from the habeas
record that an order designating issues was not timely entered and the district clerk was required to
forward the application to this Court prior to the trial court being able to enter findings of fact and
conclusions of law. We remand this application to Dallas County to allow the trial judge to complete
an evidentiary investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within ninety (90) days of this order.  If any continuances are granted, a copy
of the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within one hundred and twenty (120) days of the date of this order.  Any
extensions of time shall be obtained from this Court. 

Filed: February 9, 2011
Do not publish